            Case: 1:18-cr-00606 Document #: 33 Filed: 01/24/19 Page 1 of 2 PageID #:52

                                                United States District Court
                                                Northern District of Illinois

In the Matter of

 United States of America                                        Magistrate Judge Young B. Kim
                           v.                                               Case No. 18-CR-606

 Jose Sanchez



               TRANSFER OF CASE TO THE EXECUTIVE COMMITTEE FOR A
                         REFERRAL TO MAGISTRATE JUDGE

   The above captioned case is currently pending on my calendar. I recommend to the Executive
Committee that this case be referred to the calendar of Magistrate Judge Young B. Kim, the
magistrate judge designated pursuant to Local Rule 72.1. The reasons for my recommendation
are indicated on the reverse of this form.



                                                           ________________________________
                                                                  Judge Robert M. Dow Jr.

Date: Thursday, January 24, 2019



                                ORDER OF THE EXECUTIVE COMMITTEE

  IT IS HEREBY ORDERED that the above captioned case be referred to the calendar of
Magistrate Judge Young B. Kim


                                                      ENTER

                                      FOR THE EXECUTIVE COMMITTEE




                                                           _____________________________________
                                                               Chief Judge Ruben Castillo
Dated:Thursday, January 24, 2019

District Referral - To Designated Magistrate Judge
            Case: 1:18-cr-00606 Document #: 33 Filed: 01/24/19 Page 2 of 2 PageID #:52


CRIMINAL PROCEDURES

Hear and enter order(s) on the following non-dispositive motion/matter:

- Bail/Detention Hearing(s)

- Bail Review/Reconsideration of Detention




Conduct necessary proceedings and issue Report and Recommendation on:

- Other, as specifically set forth below.




EXCEPTIONS OR ADDITIONS:
Defendant's anticipated motion to amend conditions of pretrial release.




District Referral - To Designated Magistrate Judge
